
QuickLinks -- Click here to rapidly navigate through this document

Exhbit 10.30


WH HOLDINGS (CAYMAN ISLANDS) LTD.
STOCK INCENTIVE PLAN
(as restated on November 5, 2003)


        1.     Purpose of Plan.

        The WH Holdings (Cayman Islands) Ltd. Stock Incentive Plan (the "Plan")
is designed:

        (a)   to promote the long term financial interests and growth of WH
Holdings (Cayman Islands) Ltd. (the "Company") and its affiliates by attracting
and retaining employees with the training, experience and ability to enable them
to make a substantial contribution to the success of the business of the Company
and its affiliates;

        (b)   to motivate employees by means of growth-related incentives to
achieve long range goals;

        (c)   to further the alignment of interests of participants with those
of the equityholders of the Company through opportunities for increased
ownership in the Company; and

        (d)   to be a written compensatory benefit plan within the meaning of
Rule 701 promulgated under the Securities Act.

        2.     Definitions.

        As used in the Plan, the following words will have the following
meanings:

        (a)   "Affiliate" means, with respect to the Company, any corporation
directly or indirectly controlling, controlled by, or under common control with,
the Company or any other entity designated by the Committee in which the Company
or an Affiliate has an interest.

        (b)   "Board" means the Board of Directors of the Company.

        (c)   "Change of Control" means an Organic Transaction as defined in the
Amended and Restated Memorandum and Articles of Association of the Company.

        (d)   "Code" means the Internal Revenue Code of 1986, as amended.

        (e)   "Committee" means one or more committees each comprised of not
less than three members of the Board appointed by the Board to administer the
Plan or a specified portion thereof; provided, however, that if, at any time,
there will be only one director serving on the Board, the Committee may be
composed of the sole director. Unless otherwise determined by the Board, if the
Common Shares become registered under Section 12 of the Exchange Act and if the
Committee is authorized to grant Options subject to Section 16 of the Exchange
Act, each member of the Committee will be a "non-employee director" within the
meaning of applicable Rule 16b-3 under the Exchange Act.

        (f)    "Common Shares" means the common shares, par value $0.001 per
share, of the Company.

        (g)   "Employee" means a person, including an officer, in the employment
of the Company or one of its Affiliates who, in the opinion of the Committee,
is, or is expected to be, primarily responsible for the management, growth or
protection of some part or all of the business of the Company.

        (h)   "Exchange Act" means the Securities Exchange Act of 1934, as
amended.

        (i)    "Exercise Price" means the price at which a Participant may
purchase a Common Share, as provided in the Option Agreement.

        (j)    "Fair Market Value" means the fair market value of a Share as of
a particular date. If at any such time such Shares are not listed or admitted
for trading on any national securities

--------------------------------------------------------------------------------




exchange or quoted on Nasdaq or a similar service, the Fair Market Value for
such Shares means the fair market value of such Shares at such time as
determined in good faith by the Committee. However, subsequent to an Initial
Public Offering, the Fair Market Value of a Common Share will be the average of
high bid and low asked prices of Common Shares as reported on the exchange on
which it is listed as of such date, or if no such quotation is made on such
date, the immediately preceding day on which there were quotations as reported
in The Wall Street Journal.

        (k)   "Grant" means an award made to a Participant pursuant to the Plan
and described in Paragraph 5.

        (l)    "Incentive Stock Option" means an Option which satisfies all of
the applicable requirements of Code Section 422.

        (m)  "Initial Public Offering" means the underwritten public offering by
the Company of its Common Shares pursuant to a registration statement (other
than a registration statement relating solely to an employee benefit plan or
transaction covered by Rule 145 of the Securities Act) that has been filed under
the Securities Act and declared effective by the Securities and Exchange
Commission, or any other Federal agency at the time administering the Securities
Act.

        (n)   "Non-Statutory Stock Option" means an Option which does not
satisfy all of the applicable requirements of Code Section 422 or which by its
terms is not intended to be treated as an Incentive Stock Option.

        (o)   "Option" means an option to purchase Common Shares.

        (p)   "Option Agreement" means an agreement between the Company and a
Participant that sets forth the terms, conditions and limitations applicable to
an Option Grant.

        (q)   "Optionee" means an individual who holds an Option.

        (r)   "Participant" means an Employee or Consultant of the Company or
one of its Affiliates, to whom one or more Grants have been made and such Grants
have not all been forfeited or terminated under the Plan.

        (s)   "Preferred Shares" means Preferred Shares as defined in the
Amended and Restated Memorandum and Articles of Association of WH Holdings
(Cayman Islands) Ltd. and known as the "12% Series A Cumulative Convertible
Preferred Shares".

        (t)    "SAR" means a stock appreciation right granted under the Plan.

        (u)   "SAR Agreement" means an agreement between the Company and a
Participant that sets forth the terms, conditions and limitations applicable to
a SAR Grant.

        (v)   "Securities Act" means the Securities Act of 1933, as amended.

        (w)  "Share" means a share of Common Shares.

        (x)   "Shareholders' Agreement" means the shareholders' agreement, dated
as of July 31, 2002, by and among WH Holdings (Cayman Islands) Ltd., Whitney V,
L.P., Whitney Strategic Partners V, L.P., and WH Investments Ltd., and CCG
Investments (BVI), L.P., CCG Associates-QP, LLC, CCG Associates-AI, LLC, CCG GP
Fund LLC, CCG Investment Fund-AI, LP, CCG AV, LLC-Series C, CCG AV, LLC-Series E
and CCG CI, LLC, and certain other persons who may, from time to time, become
party to the agreement.

        (y)   "Subsidiary" means any entity in an unbroken chain of entities
beginning with the Company if each of the entities, or group of commonly
controlled entities, other than the last entity in the unbroken chain then owns
50% or more of the total combined voting power of the other entities in such
chain.

        (z)   "Total Exercise Cost" means an amount equal to the Exercise Price
multiplied by the number of Shares being purchased pursuant to the Option.

--------------------------------------------------------------------------------




        3.     Administration of Plan.

        (a)   The Plan will be administered by the Committee. The Committee may
adopt its own rules of procedure. Action of a majority of the members of the
Committee taken at a meeting, or action taken without a meeting by unanimous
written consent, will constitute action by the Committee. The Committee will
have the power and authority, in its discretion:

(i)to select the Participants to whom Grants may be made hereunder;

(ii)to determine the number of Shares to be covered by each Grant made
hereunder;

(iii)to approve forms of Option and SAR Agreements for use under the Plan;

(iv)to determine the terms and conditions, not inconsistent with the terms of
the Plan, or any Grant made hereunder;

(v)to construe and interpret the terms of the Plan and Grants made under the
Plan;

(vi)to adopt rules and procedures relating to the operation and the
administration of the Plan to accommodate the specific requirements of local
laws and procedures. Without limiting the generality of the foregoing, the
Committee is specifically authorized (A) to adopt the rules and procedures
regarding the conversion of local currency, withholding procedures and handling
of stock certificates which vary with local requirements, and (B) the adopt
sub-plans and Plan addenda, as the Committee deems desirable, to accommodate
foreign tax laws, regulations and practice;

(vii)to prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to sub-plans and Plan addenda;

(viii)to authorize any person to execute on behalf of the Company any instrument
required to effect a Grant previously made by the Committee; and

(ix)to make all other determinations deemed necessary or advisable for
administering the Plan and any Grants made hereunder.

        (b)   The Committee may employ attorneys, consultants, accountants,
appraisers, brokers or other persons. The Committee, the Company, and the
officers of the Company will be entitled to rely upon the advice, opinions or
valuations of any such persons. All actions taken and all interpretations and
determinations made by the Committee in good faith will be final and binding
upon all Participants, the Company and all other interested persons. No member
of the Committee will be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or the Grants, and
all members of the Committee will be fully protected by the Company with respect
to any such action, determination or interpretation.

        4.     Eligibility.

        Subject to Paragraph 5(a), the Committee may from time to time make
Grants under the Plan to such Employees of the Company or any of its Affiliates,
and in such form and having such terms, conditions and limitations as the
Committee may determine. Prior to participation in the Plan, the Committee may
require any Participant to execute a Release and Waiver to Rights to payments
and benefits under certain plans of Herbalife International, Inc. Grants may be
made singly, in combination or in tandem. The terms, conditions and limitations
of each Grant under the Plan will be set forth in an Option Agreement or SAR
Agreement (as the case may be), in a form or forms approved by the Committee;
provided, however, that such Option Agreement or SAR Agreement will contain
provisions dealing with the treatment of Grants in the event of the termination,
death or disability of a Participant, and may also include provisions concerning
the treatment of Grants in the event of a Change of Control of the Company.
Notwithstanding the foregoing, Incentive Stock Options may only be granted to
Employees.

--------------------------------------------------------------------------------


        5.     Grants.

        (a)   The Committee may grant Incentive Stock Options only to Employees
of the Company or any "subsidiary corporation" within the meaning of Code
Section 424(f). The Plan provides for grants only to Employees for Incentive
Stock Options and for grants to Employees and consultants for Non-Statutory
Stock Options.

        (b)   At the time of the Grant, the Committee will determine, and will
include in the Option Agreement, SAR Agreement or other Plan rules, the exercise
price and such other conditions and restrictions on the grant or exercise of the
Option or SAR as the Committee deems appropriate.

        (c)   In addition to any other restrictions contained in the Plan, an
Option or SAR granted under the Plan may not be exercised more than 10 years
after the date it is granted. An Incentive Stock Option may not have an exercise
price of less than 100% of the Fair Market Value of a Share on the date the
Option is granted.

        (d)   If the aggregate Fair Market Value (determined on the date the
Option is granted) of a Share subject to an Incentive Stock Option which is
exercisable for the first time during any calendar year exceeds $100,000, then
the portion of the Incentive Stock Option in excess of the $100,000 limitation
will be treated as a Non-Statutory Stock Option. If an Incentive Stock Option is
granted to a Participant who, at the time the Option is granted, is deemed to
own more than 10% of the total combined voting power of all classes of shares of
the Company or any "subsidiary corporation" of the Company (as more fully
described in Code Section 422(b)(6)), then (i) the exercise price of the Option
may not be less than 110% of the Fair Market Value of the Common Shares on the
date the Option is granted, and (ii) such Option may not be exercisable after
the expiration of five years from the date the Option is granted.

        (e)   Payment of the Option exercise price will be made in cash or, if
subsequent to an Initial Public Offering, through the delivery of irrevocable
instructions to a broker to deliver promptly to the Company an amount equal to
the Option exercise price, in accordance with the terms of the Plan, the Option
Agreement and of any applicable guidelines of the Committee in effect at the
time, and subject to increase for any applicable withholding requirements.

        (f)    Prior to or upon exercise of an Option, the Committee may
determine, at its discretion, to pay to the Participant an amount of cash equal
to the amount by which the Fair Market Value (on the date of exercise) of the
Shares subject to the Option exceeds the Option exercise price. In this case,
the Participant will not receive any Shares and will not have to pay the Option
exercise price.

        (g)   Upon exercise of a SAR, the Participant shall receive from the
Company (a) Shares, (b) cash, or (c) a combination of Shares and cash, as the
Committee shall determine, at its discretion, unless the method of payment has
been prescribed in the SAR Agreement. The amount of cash and/or the Fair Market
Value of the Shares received upon exercise of the SAR shall, in the aggregate,
be equal to the amount by which the Fair Market Value (on the date of exercise)
of the Shares subject to the SAR exceeds the exercise price.

        6.     Limitations and Conditions.

        (a)   The total number of Shares available for Grants under the Plan
will be 18,717,546, reduced by any Shares granted under the WH Holdings (Cayman
Islands) Ltd. Executive Officer Stock Option Plan and the WH Holdings (Cayman
Islands) Ltd. Independent Directors Stock Option Plan, subject to adjustment in
accordance with Paragraph 7 or 8 hereof. If an Option or SAR expires, is
canceled, forfeited or otherwise terminated without being exercised or settled,
the Shares allocable to the unexercised portion of such Option or SAR shall
remain available for grant under the Plan. Notwithstanding the foregoing, in no
event shall the aggregate number of Shares to be issued hereunder in any rolling
twelve-month period exceed the number of Shares that the Company is permitted to
issue pursuant to the exemption from registration provided by Rule 701 of the
Securities Act.

--------------------------------------------------------------------------------

        (b)   No Grants will be made under the Plan more than 10 years after the
date the Plan is adopted by the Board or is approved by the shareholders of the
Company, whichever is earlier, but the terms of Grants made on or before the
expiration of the Plan may extend beyond such expiration. At the time a Grant is
made or amended or the terms or conditions of a Grant are changed, the Committee
may provide for limitations or conditions on such Grant.

        (c)   Nothing contained herein will affect the right of the Company, an
Affiliate or a Subsidiary to terminate any Participant's employment or services
at any time or for any reason.

        (d)   Other than as specifically provided with regard to the death of a
Participant or as hereinafter provided, no benefit under the Plan will be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, or charge, and any attempt to do so will be void. No such
benefit will, prior to receipt thereof by the Participant, be in any manner
liable for or subject to the debts, contracts, liabilities, engagements, or
torts of the Participant.

        (e)   Participants will not be, and will not have any of the rights or
privileges of, equityholders of the Company in respect of any Shares purchasable
in connection with any Grant unless and until certificates representing any such
Shares have been issued by the Company to such Participants. Prior to an Initial
Public Offering, each Participant will be required to enter into the
Shareholders' Agreement with the Company, or execute a joinder to the
Shareholders' Agreement in a form provided by the Company, upon the exercise of
any Option or SAR and the issuance of Shares under the Plan.

        (f)    No election as to benefits or exercise of Options or SARs, or
other rights may be made during a Participant's lifetime by anyone other than
the Participant except by a legal representative appointed for or by the
Participant.

        (g)   Absent express provisions to the contrary, any Grant under the
Plan will not be deemed compensation for purposes of computing benefits or
contributions under any retirement plan of the Company, its Affiliates or its
Subsidiaries and will not affect any benefits under any other benefit plan of
any kind now or subsequently in effect under which the availability or amount of
benefits is related to level of compensation. The Plan is not an "employee
benefit plan" under Section 3(3) of the Employee Retirement Income Security Act
of 1974, as amended.

        (h)   Unless the Committee determines otherwise, no benefit or promise
under the Plan will be secured by any specific assets of the Company, its
Affiliates or any of its Subsidiaries, nor will any assets of the Company, its
Affiliates or any of its Subsidiaries be designated as attributable or allocated
to the satisfaction of the Company's obligations under the Plan.

        (i)    Any right of the Company to repurchase Shares, as determined
under an Option Agreement, shall terminate following an Initial Public Offering.

        7.     Adjustments.

        In the event of any change in the outstanding Shares by reason of an
acquisition, spin-off or reclassification, recapitalization or merger,
combination or exchange of Shares or other corporate exchange, Change of Control
or similar event, or as required under any Option Agreement or SAR Agreement,
the Committee may adjust appropriately the number or kind of Shares or
securities subject to the Plan and available for or covered by Grants and
exercise prices related to outstanding Grants and make such other revisions to
outstanding Grants as it deems are equitably required. Any such adjustments for
Incentive Stock Options must meet the requirements of Code Section 424(a).

        8.     Merger, Consolidation, Exchange, Acquisition, Liquidation or
Dissolution.

        In its absolute discretion, and on such terms and conditions as it deems
appropriate, coincident with or after the grant of any Option or SAR, the
Committee may provide, with respect to the merger or consolidation of the
Company into another corporation, the exchange of all or substantially all of
the assets of the Company for the securities of another corporation, a Change of
Control or the recapitalization, reclassification, liquidation or dissolution of
the Company, either (a) that such Option

--------------------------------------------------------------------------------


or SAR cannot be exercised after such event, in which case the Committee may
also provide (but will be under no obligation to provide), either by the terms
of such Option or SAR or by a resolution adopted prior to the occurrence of such
event, that for some period of time prior to such event, such Option or SAR will
be exercisable as to all Shares subject thereto which are exercisable, or, by
virtue of the event, become exercisable, notwithstanding anything to the
contrary herein (but subject to the provisions of Paragraph 6(b)) or that the
Option or SAR will be repurchased by the Company at a specific price and that,
upon the occurrence of such event, such Option or SAR will terminate and be of
no further force or effect, or (b) that even if the Option or SAR will remain
exercisable after such event, from and after such event, any such Option or SAR
will be exercisable only for the kind and amount of securities and/or other
property, or the cash equivalent thereof, receivable as a result of such event
by the holder of a number of Shares for which such Option or SAR could have been
exercised immediately prior to such event, or that the Option or SAR will be
repurchased by the Company at a specific price.

        In addition, in the event of a Change of Control, the Committee may, in
its absolute discretion and on such terms and conditions as it deems
appropriate, provide, either by the terms of such Option or SAR or by a
resolution adopted prior to the occurrence of the Change of Control, that such
Option or SAR will be exercisable as to all or any portion of the Shares subject
thereto, notwithstanding anything to the contrary herein (but subject to the
provisions of Paragraph 6(b)).

        9.     Securities Law Requirements.

        (a)   Shares shall not be issued under the Plan unless the issuance and
delivery of the Shares comply with (or are exempt from) all applicable
requirements of law, including (without limitation) the Securities Act, the
rules and regulations promulgated thereunder, state securities laws and
regulations and the regulations of any stock exchange or other securities
markets on which the Company's securities may then be traded.

        (b)   The Company each year shall furnish to Optionees and shareholders
who have received Shares under the Plan its balance sheet and income statement,
if required to do so pursuant to Rule 701 of the Securities Act unless such
Optionees or shareholders are key Employees whose duties with the Company assure
them access to equivalent information. Such balance sheet and income statement
need not be audited.

        10.   Amendment and Termination.

        The Board will have the authority to make such amendments to any terms
and conditions applicable to outstanding Grants as are consistent with the Plan
provided that, except for adjustments under Paragraph 7 or 8, no such action
will modify such Grant in a manner adverse to the Participant without the
Participant's consent except as such modification is provided for or
contemplated in the terms of the Grant.

        The Board may amend, suspend or terminate the Plan except that no such
action, other than an action under Paragraph 7 or 8, may be taken which would,
without shareholder approval (but only if such approval is necessary for
exemption under Section 16(b) of the Exchange Act or to meet the applicable
requirements of Code Section 422), increase the aggregate number of Shares
available for Grants under the Plan, change the eligible class of individuals,
decrease the price of outstanding Options, change the requirements relating to
the Committee or extend the term of the Plan.

        11.   Withholding Taxes.

        The Company will have the right to deduct from any cash payment made
under the Plan any federal, state or local income or other taxes required by law
to be withheld with respect to such payment. The Participant must pay to the
Company such amount as may be requested by the Company for the purpose of
satisfying any liability for such withholding taxes before the obligation of the
Company to deliver certificates for the Shares upon the exercise of an Option or
SAR arises. Any Option Agreement or SAR Agreement may provide that the
Participant may elect, in accordance with

--------------------------------------------------------------------------------


any conditions set forth in such Option Agreement or SAR Agreement, to pay a
portion or all of such withholding taxes in Shares.

        12.   Governing Law.

        The Plan will be governed by and construed and enforced in accordance
with the laws of the State of New York, without regard to the conflicts of laws
principles thereof.

        13.   Non-U.S. Persons.

        Without amending the Plan, the Committee may grant Options to eligible
employees who are foreign nationals on such terms and conditions different from
those specified in this Plan as may in the judgment of the Committee be
necessary or desirable to foster and promote achievement of the purposes of the
Plan, and, in furtherance of such purposes, the Committee may make such
modifications, amendments, procedures, subplans and the like as may be necessary
or advisable to comply with provisions of laws in other countries in which the
Company or its Affiliates operates or has employees.

        14.   Effective Date and Termination Date.

        The Plan will be effective on July 31, 2002 and will terminate on
July 31, 2012, subject to earlier termination pursuant to Paragraph 10.

--------------------------------------------------------------------------------

APPENDIX A
PROVISIONS FOR CALIFORNIA RESIDENTS

        The following sections shall supplement the sections set forth in the
Plan, in the event of a conflict and shall supercede the applicable provision:

        15.   Miscellaneous.

        (a)   Compliance with Securities Laws; Listing and Registration. This
Plan is intended to comply with Section 25102(o) of the California Corporations
Code. Any provision of this Plan which is inconsistent with Section 25102(o),
including without limitation any provision of this Plan that is more restrictive
than would be permitted by Section 25102(o) as amended from time to time, shall,
without further act or amendment by the Board or the Committee, be reformed to
comply with the requirements of Section 25102(o). If at any time the by the
Board or the Committee determines that the delivery of Shares under the Plan is
or may be unlawful under the laws of any applicable jurisdiction, or federal or
state securities laws, the right to exercise an Option or receive shares of
Shares pursuant to an Option shall be suspended until the Board or the Committee
determines that such delivery is lawful. The Company shall have no obligation to
effect any registration or qualification of the Shares under federal or state
laws.

        The Company may require that an Optionee, as a condition to exercise of
an Option, and as a condition to the delivery of any share certificate, make
such written representations (including representations to the effect that such
person will not dispose of the Shares so acquired in violation of federal or
state securities laws) and furnish such information as may, in the opinion of
counsel for the Company, be appropriate to permit the Company to issue the
Shares in compliance with applicable federal and state securities laws. The
certificates for any Shares issued pursuant to this Plan may bear a legend
restricting transferability of the Shares unless such Shares are registered or
an exemption from registration is available under the Securities Act of 1933 and
applicable state securities laws.

        (b)   Financial Statements. The Company will provide financial
statements to each Option recipient annually during the period such individual
has Options outstanding, or as otherwise required under Section 260.140.46 of
Title10 of the California Code of Regulations. Notwithstanding the foregoing,
the Company will not be required to provide such financial statements to Option
recipients when issuance is limited to key employees whose services in
connection with the Company assure them access to equivalent information.

        (c)   Voting Rights. The Company will comply with Section 260.140.1 of
Title 10 of the California Code of Regulations with respect to the voting rights
of Stock.

        (d)   Company's Repurchase Option. At the discretion of the Board or the
Committee, the Company may reserve to itself and/or its assignee(s) in the
Option Agreement a right to repurchase shares held by an Optionee for a period
of ninety (90) days following the later of (i) 181 days after such Optionee
exercises such Option or (ii) such Optionee's termination from the Company for
cash and/or cancellation of purchase money indebtedness, at: (A) with respect to
vested shares, the Fair Market Value of such Shares on the Optionee's
termination date, provided, that such right to repurchase vested shares
terminates following an Initial Public Offering; or (B) with respect to unvested
shares, the Optionee's exercise price, provided, that to the extent the Optionee
is not an officer, director or consultant of the Company or of a Parent or
Subsidiary to the Company, such right to repurchase unvested shares at the
exercise price lapses at the rate of at least twenty percent (20%) per year over
five (5) years from the date of grant of the option.

        (e)   Number of Shares. At no time shall the total number of Shares
issuable upon exercise of all outstanding options and the total number of Shares
provided for under any stock bonus or similar plan of the Company exceed the
applicable percentage calculated in accordance with 260.140.45 of Title 10 of
the California Code of Regulations.

--------------------------------------------------------------------------------




        (f)    Exercise Price. The Exercise Price of a Non-Statutory Option
shall not be less than 85% of the Fair Market Value of a Share on the date of
grant. Subject to the preceding sentence, the Exercise Price under any Option
shall be determined by the Committee in its sole discretion. If a Non-Statutory
Stock Option is granted to a Participant who, at the time the Option is granted,
is deemed to own more than 10% of the total combined voting power of all classes
of shares of the Company or any "subsidiary corporation" of the Company (as more
fully described in Code Section 422(b)(6)), then the Exercise Price of the
Option may not be less than 110% of the Fair Market Value of the Shares on the
date the Option is granted.

--------------------------------------------------------------------------------



QuickLinks


WH HOLDINGS (CAYMAN ISLANDS) LTD. STOCK INCENTIVE PLAN (as restated on November
5, 2003)
